Citation Nr: 0402487	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  02-10 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for cutaneous 
leishmaniasis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel





INTRODUCTION

The appellant served on active duty from June 24, 1963, to 
December 7, 1963.  The appellant had additional reserve duty 
service including active duty for training from July 21, 
1984, to August 6, 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This case is not yet ready for appellate review.  The 
appellant was last given a VA examination in December 2000.  
In statements dated in August 2002 and January 2004 the 
appellant's representative argues that the report of the 
December 2000 VA examination fails to adequately address the 
rating criteria for the appellant's disability.  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Also, in his June 2002 substantive appeal, the appellant 
indicated that his skin disorder had increased in severity 
since his last examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 408 (1997) (requiring a new examination where the 
claimant asserts that a disability has increased in severity 
since the time of the last VA examination).

Further, during the pendency of this appeal, regulatory 
changes amended the rating criteria for evaluating skin 
disorders such as the appellant's service-connected cutaneous 
leishmaniasis.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, 7805, 7806, 7807 (2003).  This 
amendment was effective August 30, 2002.  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes 
or regulations liberalizing the criteria for entitlement to 
compensation . . . may be applied to pending claims because 
their effect would be limited to matters of prospective 
benefits."); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), overruled in part by Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, VA must evaluate the 
appellant's claim for an increased rating from August 30, 
2002, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to August 30, 2002, the revised regulation cannot be 
applied.  Although the appellant has been provided a VA 
examination to evaluate the severity of his service-connected 
skin disorder, the examination was not sufficient to evaluate 
the appellant's disability under the amended criteria.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The appellant should be afforded a 
skin diseases VA examination by a 
physician who is fluent in both Spanish 
and English to evaluate the severity of 
the appellant's service-connected 
cutaneous leishmaniasis.  The claims 
folder, including reports of VA 
examinations in December 1993, February 
1995, May 1999, and December 2000 and VA 
outpatient treatment records dated in 
December 2000 and April 2001, should be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that he/she is fluent in both 
Spanish and English and that the claims 
folder has been reviewed.  The examiner 
is encouraged to provide complete 
responses to all inquiries on the 
worksheet.  As noted in the worksheet for 
the skin diseases examination, the scars 
examination worksheet should also be 
completed if appropriate.  The 
appellant's cutaneous leishmaniasis has 
previously been evaluated using the 
worksheet for infectious, immune, and 
nutritional disabilities.  This worksheet 
should also be completed if appropriate

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations, including 
the amended rating criteria for 
evaluating skin disorders, see VAOPGCPREC 
7-2003 (Nov. 19, 2003); see also 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991), overruled in part by Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
and should include a discussion of the 
application of those laws and regulations 
to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


